Citation Nr: 0639239	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right testicular 
seminoma with lymphadenitis, status post orchiectomy, to 
include as secondary to exposure to herbicide agents.

2.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2004 and February 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claim for service connection for 
right testicular seminoma with lymphadenitis, status post 
orchiectomy, to include as secondary to exposure to herbicide 
agents, and granted his claim for service connection for 
PTSD, and awarded a 10 percent disability rating, effective 
August 11, 2004.


FINDINGS OF FACT

1.  The veteran's right testicular seminoma with 
lymphadenitis, status post orchiectomy, first manifested many 
years after his separation from service and is unrelated to 
his period of service or to any aspect thereof.

2.  Since August 11, 2004, the veteran's PTSD has been 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency with intermittent 
inability to perform occupational tasks with depression, 
anxiety, sleep impairment, suspiciousness, and mild memory 
loss, but with otherwise satisfactory routine behavior, self-
care, and normal conversation.


CONCLUSIONS OF LAW

1.  Right testicular seminoma with lymphadenitis, status post 
orchiectomy, was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of exposure to herbicide agents.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).


2.  The criteria for an increased initial rating of 30 
percent for PTSD have been met since August 11, 2004, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, DC 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including malignant tumors, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Testicular seminoma, however, is not among these diseases.  
See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  
The United States Court of Appeals for the Federal Circuit, 
however, has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran contends that he developed right testicular 
seminoma as a result of exposure to Agent Orange while 
serving in Vietnam.  A veteran who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case served on 
active duty in Vietnam for approximately six months.  Thus, 
the veteran in this case will be afforded the presumption of 
exposure to Agent Orange.  However, the veteran has not been 
diagnosed with a disease that has been shown to have a 
positive association with exposure to herbicides, and service 
connection as secondary to exposure to Agent Orange is 
therefore not warranted on a presumptive basis.  See  
38 C.F.R. § 3.309(e).   

However, the veteran is not precluded from establishing 
service connection secondary to exposure to herbicide agents 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).   In this regard, the 
veteran submitted a medical article regarding the incidence 
of testicular cancer and testicular dysfunction in military 
working dogs and servicemen who served in Vietnam.  The 
studies discussed in the article found that military working 
dogs and human veterans who served in Vietnam were about 
twice as likely to have testicular cancer compared to 
veterans who did not serve in Vietnam.  As the veteran did 
not submit the entire article, however, it is unclear whether 
the study concluded that the higher incidence of testicular 
cancer was the suspected result of exposure to herbicide 
agents.  A medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also 
Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 
Vet. App. 509 (1998).  Even if the higher incidence of 
testicular cancer was the suspected result of exposure to 
herbicide agents, however, the medical article submitted by 
the veteran was not accompanied by the opinion of any medical 
expert linking the veteran's testicular seminoma to his 
service in Vietnam, including exposure to herbicide agents.  
Nor does the article itself link the veteran's testicular 
seminoma to his period of service in Vietnam, including 
exposure to herbicide agents.  The Board therefore concludes 
that this information is insufficient to establish the 
required medical nexus opinion for actual direct causation.  
The Board thus turns to the merits of the veteran's claim on 
alternate bases.  

The veteran's service medical records are negative for any 
findings or diagnosis of testicular abnormalities.  The Board 
thus finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
testicular seminoma, status post orchiectomy.  38 C.F.R. 
§ 3.303(b).  While the records associated with the veteran's 
diagnosis and treatment of his right testicular seminoma are 
no longer available, the physician who treated the veteran 
submitted a letter in March 2004 indicating that the 
veteran's treatment took place in May 1986, as evidenced by 
radiation portal films still on file.  The physician went on 
to say that seminoma was a very curable lesion when treated 
by radical orchiectomy followed by radiation of the draining 
lymph nodes.  This was the treatment which the veteran 
underwent, with complete success.  VA treatment records dated 
from August 2004 to July 2006 show that there has been no 
recurrence of his seminoma or any other testicular 
dysfunction.

The veteran's right testicular seminoma was first diagnosed 
in May 1986, approximately 17 years after his separation from 
service.  Given the length of time between his separation 
from service and the initial diagnosis, the veteran is not 
entitled to service connection for a malignant tumor on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, including exposure to Agent 
Orange, and the veteran's right testicular seminoma, status 
post orchiectomy.  Thus, service connection for right 
testicular seminoma, status post orchiectomy is not 
warranted.

The Board has considered the veteran's assertions that his 
right testicular seminoma, status post orchiectomy is related 
to his service, including exposure to Agent Orange.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds that the file does not contain competent 
medical evidence demonstrating that the veteran's right 
testicular seminoma with lymphadenitis was incurred in or 
aggravated by his service.  Furthermore, there is no 
competent evidence of record showing that any malignant tumor 
manifested during the year following the veteran's separation 
from service or that the right testicular seminoma with 
lymphadenitis is the result of exposure to herbicides during 
his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his PTSD on the original grant of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

A 10 percent disability rating is assigned for a psychiatric 
disorder (including PTSD) when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication.  

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA records dated from August 2004 to July 2006 show that the 
veteran received regular treatment for PTSD.  The associated 
records show various symptoms related to PTSD, including 
anger, guilt, irritability, paranoia, poor impulse control, 
sleep disturbance, intrusive thoughts, recurrent nightmares, 
isolation from others, and difficulty being around crowds.  
The veteran's affect over this period was noted to be mood 
congruent with full range.  His mood generally was depressed, 
anxious, and dysthymic.  Frequent notations indicate that the 
veteran was appropriately dressed and groomed, and that his 
conversation was coherent and goal-directed.  The veteran 
consistently denied suicidal or homicidal ideation, and there 
was no evidence of psychosis.  

The veteran underwent VA psychiatric examination in January 
2005.  At the time of the examination, the veteran reported 
experiencing difficulty with sleep disturbance, including as 
a result of recurring nightmares and dreams about Vietnam, 
and with intrusive thoughts relating to his experiences in 
Vietnam.  He reported that he did not sleep well, stating 
that it often took him several hours to fall asleep, and even 
when he did finally sleep, he often awoke due to a dream or 
noise.  After awaking, he generally had to get up and walk 
around for a few minutes before he was able to lay down and 
try to sleep again.  He additionally reported that he was 
easily startled by noises.

Mental status examination revealed a mood within normal 
limits and an appropriate affect.  The veteran was noted to 
be polite and cooperative throughout the interview, and his 
speech was clear and discernible.  He was alert, oriented, 
relevant, and coherent.  There was no evidence of 
hallucinations, delusions, paranoia, flight of ideas, or 
ideas of reference, and the veteran denied suicidal or 
homicidal ideations.  His concentration was noted to be 
intact, and he had no difficulty with immediate recall, but 
did have difficulty with delayed recall.  

With regard to his social history, the veteran reported that 
he had been married twice.  His first marriage lasted 
approximately five years.  No children were born of the 
marriage.  His second marriage took place in 1984, although 
he reported that they had lived together for approximately 
eight or nine years prior to getting married.  He and his 
second wife had no children.  The veteran reported that he 
and his wife currently lived on a farm.  The veteran 
described his current daily activities as involving feeding 
his cattle, walking, and watching television.  He denied 
participating in any social activities or organizations.  He 
stated that he rarely visited anyone as he preferred not to 
socialize.

With regard to his legal history, the veteran reported that 
he was arrested several times for disturbing the peace in the 
1970's, and that he had been charged with driving while 
intoxicated on one occasion in the early 1980's.  He stated 
that he currently drank alcohol two to three times per week 
on average, and that he would generally consume between 8 and 
10 beers.  He reported that he only consumed alcohol at home.  
He stated that in the past he had consumed alcohol more 
heavily and used illicit drugs on a fairly regular basis but 
denied drug use for the last 10 to 15 years.  With regard to 
social interaction, the veteran reported that he currently 
saw his mother between two and three times per year, and that 
he had a sister with whom he had little contact.  

With regard to his occupational history, the veteran reported 
that following his separation from service he attended flight 
school and obtained an instructor's license.  As a result of 
this training, the veteran worked as a traffic controller for 
approximately one year.  Following his employment as a 
traffic controller, the veteran stated he had approximately 
seven or eight different jobs, including working on a shrimp 
boat for approximately seven years, working as a stock broker 
for 4 years, and working at different car dealerships for 
approximately 15 years.  He was last employed full time in 
1999.  The veteran stated that in 1994, while he was still 
employed as a car salesman, he bought a 150-acre farm, and 
currently raised approximately 40 head of cattle.  He 
reported no other gainful employment.  A March 2005 addendum 
to the examination noted that the veteran occasionally cut 
blocks of wood for his wife to use in making crafts which she 
sold.  The veteran reported that this was his only 
involvement in his wife's craft business.

The veteran was diagnosed with PTSD and a GAF of 50 was 
assigned.  

On VA examination in January 2005, a GAF score of 50 was 
assigned.  VA treatment records dated from August 2004 to 
July 2006 reflect GAF scores ranging from 60 to 80.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 50 reflects some serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). GAF scores from 51 to 60 
generally reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  GAF 
scores from 61 to 70 generally reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and having some meaningful 
relationships.  GAF scores from 71 to 80 generally suggest 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family arguments), and involve 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

While the veteran has indicated that he does not like to 
socialize, and that he often isolates himself, it appears 
that he does have a few significant social contacts, in the 
sense that he has been married to his current wife for over 
20 years and that he generally sees his mother between two 
and three times per year.  Additionally, while the veteran 
has had a number of jobs since his separation from service, 
his work history was relatively steady through 1998.  
Nevertheless, the veteran has indicated that despite a 
relatively successful employment history, he has consistently 
had difficulty in getting along with coworkers and superiors, 
such that he pursued jobs where he could function 
independently and has preferred to isolate himself.  Since 
retiring, the veteran reports that he leaves the farm only 
when absolutely necessary.  With regard to the April 2006 GAF 
score of 80, the Board finds that this assignment does not 
accurately represent the veteran's picture of disability.  
While in April 2006 the veteran reported improved sleep and 
decreased anxiety, the veteran did not report any improvement 
in his tendency to self-isolate or report any desire to 
become more involved in social activities.  Based upon the 
veteran's symptoms overall since the effective date of 
service connection, the Board finds that the severity of the 
veteran's PTSD overall appears to be in the category of mild 
to moderate.  Here, there is no indication that the veteran's 
psychiatric disability overall interferes with his 
functioning beyond that contemplated by the 30 percent rating 
criteria.  Additionally, there is no evidence of a disorder 
in thought process or content, or of psychotic symptoms.  
These factors indicate that since the effective date of 
service connection, he has been not seriously occupationally 
and socially impaired.  PTSD of a mild to moderate disability 
warrants a 30 percent disability rating but no more.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have overall reduced reliability and productivity, as his 
work history was, for the most part, stable.  Nor has he been 
shown to have panic attacks more than once per week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  As 
such, the Board finds that an evaluation in excess of 30 
percent is not warranted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 30 percent disabling since August 11, 2004, when service 
connection became effective.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003, August 
2004, and March 2006; rating decisions in February 2004, 
February 2005, and October 2005; and a statement of the case 
in March 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudications in the February 
2006 supplemental statement of the case, and the August 2006 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased rating.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.





ORDER

Service connection for right testicular seminoma with 
lymphadenitis, status post orchiectomy, is denied.

An initial rating of 30 percent for PTSD, but no higher, is 
granted from August 11, 2004. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


